Citation Nr: 1412923	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim for TDIU.

In October 2013, this matter was remanded in order to afford the Veteran a Videoconference hearing.  In February 2014, such hearing was held before the undersigned.  A transcript of the hearing has been associated with the Veteran's file.

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  A review of the Virtual VA claims processing system reveals that there is no additional evidence, other than the February 2014 Board hearing transcript, pertinent to the Veteran's claim.

During the February 2014 hearing, the Veteran and his representative raised the issue of a clear and unmistakable error with the November 2007 rating decision that decreased the Veteran's bilateral hearing loss disability to 80 percent.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected hearing loss disability prevents him from securing and following a substantially gainful occupation.
CONCLUSION OF LAW

The criteria for the establishment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the TDIU benefit sought on appeal.  Given the favorable disposition of the claim for TDIU, the Board finds that all notification and development action needed to fairly adjudicate such claim has been accomplished.  Any failure to notify or assist the Veteran is inconsequential and, therefore, at most, no more than harmless error.

TDIU Claim

The Veteran contends that his service-connected hearing loss disability makes him unable to secure and follow substantially gainful employment.  The Veteran is currently service-connected for bilateral hearing loss (with an 80 percent disability rating effective from February 1, 2008); and tinnitus (with a 10 percent disability rating effective from September 21, 2005).

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

The Board notes, however, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(a), for the purposes of meeting the two or more disability requirement, the Board notes the Veteran's bilateral hearing loss is rated at 80 percent, and the tinnitus at 10 percent, for a combined rating of 80 percent.

The evidence, however, must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a July 2011 VA audiological evaluation, the examiner noted that the Veteran's hearing loss and tinnitus disabilities had significant effects on his occupation.  The examiner opined however, that reasonable accommodations are provided by employers along with hearing aids and assistive listening devices that will enable individuals with hearing loss to obtain and maintain gainful employment.  The examiner found that based on those facts, the Veteran's hearing loss alone does not preclude substantial, gainful employment.

In August 2011 correspondence, Mr. R. H. D. indicated that he was unable to employ the Veteran because he noticed during the interview that he had to continually repeat himself, as the Veteran did not hear him clearly.  Furthermore, Mr. R. H. D. stated that he noticed several times during the interview, his business phone rang and the Veteran did not even hear the phone.  Mr. R. H. D. stated that based on his observations he became aware that the Veteran had a severe hearing loss and that he could not risk the possibility of misinformation from phone calls from clients, or possible errors due to the Veteran unable to properly take orders.

In a May 2013 statement included with his substantive appeal, the Veteran stated that he has not been able to secure or maintain gainful employment due to the severity of his hearing loss.  He indicated that he has been turned down for jobs because of his hearing loss disability.  He stated that he does use hearing assistive devices to help with his hearing loss, however the devices do not help with speech discrimination.  The Veteran stated that he has not been able to maintain substantially gainful employment since 1983.

In February 2014, the Veteran provided testimony at a Board videoconference hearing.  At that time, the Veteran reported that he retired as a school principal because he got to the point where he could not function.  He stated that even with his hearing aids he could not hear.  The Veteran and his representative also reiterated that Mr. R. H. D. was unable to hire him due to his severe hearing loss.  Also during the hearing, and the hearing transcript reflects, that the Veteran's representative had to repeat everything that the undersigned said to the Veteran.

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected hearing loss disability.  

The Veteran is competent to report the nature and severity of his service-connected disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

In addition, the Board finds the Veteran's hearing testimony, as well as the August 2011 statement from Mr. R. H. D. very credible with respect to the significant limitations the Veteran experiences as a result of the service-connected hearing loss.  Indeed, the Board notes that the Veteran has provided consistent complaints of severe hearing loss even with his hearing assistive devices, Mr. R. H. D. provided his observations and his reluctance to hire the Veteran based on the Veteran's severe hearing loss disability, and most recently during the February 2014 Board hearing, the Veteran's representative had to repeat a great deal of the communication from the undersigned for the Veteran, as he was unable to hear.

In sum, while the VA audiologist has opined that the Veteran's service-connected disabilities, alone, does not render him unemployable, the Board finds the preponderance of the lay evidence, as detailed above, raises a reasonable doubt as to whether the Veteran's service-connected disabilities prevent him from performing substantial gainful employment.  Based on this evidence and without finding error in the RO's previous action, the Board will exercise its discretion and find that the preponderance of the evidence supports a finding that the Veteran is unable to secure or follow substantially gainful employment due to her service-connected disabilities.

Therefore, entitlement to a total disability rating based upon individual unemployability is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


